Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 1 of 11 PageID #: 1

                                                                  ELECTRONICALLY
                                                                      FILED
                                                                    Jan 22 2021
                                                                U.S. DISTRICT COURT
                                                                Northern District of WV




                                                     5:21-CV-12 (Bailey)
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 2 of 11 PageID #: 2
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 3 of 11 PageID #: 3
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 4 of 11 PageID #: 4
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 5 of 11 PageID #: 5
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 6 of 11 PageID #: 6
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 7 of 11 PageID #: 7
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 8 of 11 PageID #: 8
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 9 of 11 PageID #: 9
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 10 of 11 PageID #: 10




                                                       5:21-CV-12 (Bailey)
Case 5:21-cv-00012-JPB Document 1 Filed 01/22/21 Page 11 of 11 PageID #: 11
